Title: To James Madison from Jesse Waln, 23 April 1810
From: Waln, Jesse
To: Madison, James


Dear Sir
Philadelphia April 23rd 1810
Previous to my departure from Canton I received a small Package from Poonqua Winchong for Mrs Maddison, he has lately visited this Country and appears to be greatly pleased by the civilities received from you—have the goodness to present my best Compliments to Mrs Maddison and tell her I shall forward the Package by the first safe opportunity. With great Respect Your Obedient Servt.
Jesse Waln
